DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant's arguments with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Examiner maintains that the cited prior art, 
US 2011/0297184 to Mahapatra (hereinafter “Mahapatra”), teaches, in paragraph 48 and in Figure 11, an inspection device (300) that includes a housing (301), wherein tape dispensing occurs (via reels 308, 310) within the housing of the inspection device such that a tape member (306) is applied to a ferrule connector while within the housing. It should be noted that the entirety of the tape dispensing and application mechanism occurs within the housing 300, as claimed in the presently claimed invention. It should further be noted that it is not necessary for the ferrule connector itself to be located inside the housing, as long as the tape dispensing and application occurs within the housing. Mahapatra teaches such an arrangement, which is achieved by exposing the tape material, dispensed and applied within the housing, to the ferrule connector via window (302) and door (304). As such, Examiner maintains the validity of the outstanding claim rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,784,924 to Kuznia et al. (hereinafter “Kuznia”) in view of US 2011/0297184 to Mahapatra et al. (hereinafter “Mahapatra”).
Regarding claim 1, Kuznia teaches an apparatus for applying protective sheeting (615) on an end face of a ferrule connector (610), the apparatus comprising: an inspection device (Figs. 15, 16) limiting access of loose particles of dust and debris therein (clms. 1, 14); and an 
Kuznia does not teach that the inspection device includes a housing, that the tape dispensing occurs within the housing of the inspection device, and that the tape members is applied to the ferrule connector while within the housing. Mahapatra teaches an inspection device (300) including a housing (301), and tape dispensing that occurs within the housing of the inspection device such that a tape member is applied to a ferrule connector while within the housing (par. 48). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the apparatus of Kuznia such that the tape member is applied to the ferrule connector while within a housing of the inspection device, as taught by Mahapatra. The motivation would have been to protect the tape member from contamination when not in use (par. 48). 
Regarding claim 2, Mahapatra teaches a feed roller (308) to supply the tape member on a liner.
Regarding claim 3, Mahapatra teaches a rewind roller (310) that receives the liner from the feed roller after the tape member is removed.
Regarding claim 4, Mahapatra teaches that the end face of the ferrule opposes the inspection device to be inspected within the housing prior to application of the tape member (par. 48).
Regarding claim 8, Kuznia teaches a method of applying a tape member (615) to an end face of a ferrule connector (610), the method comprising: inspecting an end face of the ferrule connector with an inspection device (Figs. 15, 16); and applying the tape member over the end 
Kuznia does not teach that the inspection device includes a housing, that the tape dispensing occurs within the housing of the inspection device, and that the tape members is applied to the ferrule connector while within the housing. Mahapatra teaches an inspection device (300) including a housing (301), and tape dispensing that occurs within the housing of the inspection device such that a tape member is applied to a ferrule connector while within the housing (par. 48). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Kuznia such that the tape member is applied to the ferrule connector while within a housing of the inspection device, as taught by Mahapatra. The motivation would have been to protect the tape member from contamination when not in use (par. 48). 
Regarding claim 10, Kuznia teaches that the tape member is transparent (clms. 1, 14).



Claims 5, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claims 3 and 8 above, and further in view of 
US 2008/0034519 to Fujiwara (hereinafter “Fujiwara”).
Regarding claims 5 and 14, Kuznia in view of Mahapatra renders obvious the limitations of the respective base claims. Kuznia does not teach a roller that presses the tape member against the end face of the ferrule while the liner advances through the apparatus to be wrapped on the rewind roller. Fujiwara teaches a roller (30) that presses a tape member (2) against the end face of a ferrule (61) while a liner advances through an inspection apparatus to be wrapped on a rewind roller (31; pars. 184, 278, 431, 438). It would have been obvious to one of 
Regarding claim 17, Fujiwara teaches that the press roller is spring loaded (par. 278).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claims 1 and 8 above, and further in view of 
US 2011/0058774 to Gurreri et al. (hereinafter “Gurreri”).
Kuznia in view of Mahapatra renders obvious the limitations of the respective base claims. Kuznia does not teach that the inspection device is a microscope. Gurreri teaches using a microscope as an inspection device for a ferrule (par. 75). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the apparatus and method of Kuznia so as to utilize a microscope as the inspection device. The motivation would have been to better detect microscopic contaminants. 
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claims 1 and 8 above, and further in view of 
US 9,207,454 to Bakhmutsky (hereinafter “Bakhmutsky”).
Kuznia in view of Mahapatra renders obvious the limitations of the respective base claims. Kuznia does not teach a blower for circulating air through the housing for removing contaminants from air. Bakhmutsky teaches a blower for circulating air through a housing for removing contaminants from air (col. 3, lines 52-59). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the apparatus and method of Kuznia .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claim 8 above, and further in view of US 2004/0037523 to Yow, Jr. et al. (hereinafter “Yow”).
Kuznia in view of Mahapatra renders obvious the limitations of the base claim 8. Kuznia does not teach that the tape member contains a coloring agent. Yow teaches a tape member containing a coloring agent (par. 27). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Kuznia so that the tape member contains a coloring agent, as taught by Yow. The motivation would have been to aid in identification (par. 27).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claim 8 above, and further in view of WO 2015/017170 to Hessong et al. (hereinafter “Hessong”).
Kuznia in view of Mahapatra renders obvious the limitations of the base claim 8. Kuznia does not teach that the end face of the ferrule connector includes a central region and recessed regions on opposite sides of the central region; wherein the tape member is applied only to the central region of the end face of the ferrule. Hessong teaches an end face of a ferrule connector that includes a central region (26) and recessed regions (26) on opposite sides of the central region; wherein a tape member (68) is applied only to the central region of the end face of the ferrule (Fig. 5A). It would have been obvious to one of ordinary skill in the art at the effective .







Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra as applied to claim 8 above, and further in view of US 10,359,338 to Read (hereinafter “Read”).
Kuznia in view of Mahapatra renders obvious the limitations of the base claim 8. Kuznia does not teach that the tape member is a pre-cut piece carried to the end face of the ferrule connector within the housing of the inspection device on a backing strip. Read teaches a tape member that is a pre-cut piece carried to an end face of a ferrule connector on a backing strip (col. 4, lines 21-25). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Kuznia such that the tape member is a pre-cut piece carried to an end face of a ferrule connector on a backing strip, as taught by Read. The motivations would have been to better insure that application of the tape member occurs in the desired locations and to insure that the tape member is preserved in functioning condition prior to its application.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia in view of Mahapatra, and further in view of Read, as applied to claim 15 above, and further in view of US 4,707,212 to Hailey et al. (hereinafter “Hailey”).
Kuznia in view of Mahapatra and further in view of Read renders obvious the limitations of the base claim 15. Kuznia does not teach that the backing strip is routed around a tight radius 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Kuznia such that the backing strip is routed around a tight radius structure to disengage the tape member from the backing strip, as taught by Hailey. The motivation would have been to prevent slippage of the backing strip while disengaging the tape member therefrom.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883